PER CURIAM.
This is an interlocutory appeal from an order modifying a temporary injunction. We previously entered rule nisi on petition for constitutional stay writ.
Prior to the order of modification, the trial court had issued a temporary injunction enjoining appellants from using the name and mark-“Yellow Cab” in a designated portion of Volusia County. Thereafter, on February 11, 1975 the trial court entered an order modifying the temporary injunction to enjoin appellants from using “cabs yellow in color” in the restricted area, and on March 4, 1975, the trial court entered an order denying appellants’ motion for supersedeas on interlocutory appeal and giving appellants ten days to remove their “yellow colored taxi cabs” from the restricted area providing that if the order was not complied with in ten days, appellants would be assessed a fine of $200 per day. This latter order would require appellants to either cease operations in the restricted area or repaint all of their taxi cabs a color other than yellow during the ten day period. After considering the evidence presented before the trial court and the briefs and arguments of counsel, we find that the modification of the temporary injunction to require appellants to either cease operations in the restricted area or repaint all of their taxi cabs a color other than yellow was an abuse of discretion as *515a temporary injunction. By this, however, we do not infer that such an injunction would or would not be proper after final hearing and upon final judgment.
The order of February 11, 1975, modifying the temporary injunction is reversed and the rule nisi heretofore issued by this court is discharged.
BOYER, Acting C. J., MILLS and McCORD, JJ., concur.